DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B (Figure 2) and Species b (Figure 5), is acknowledged.  Election was made with traverse in the reply filed 22 November 2021.  Applicant canceled claims 14 and 21-30.
Applicant’s traversal is on the grounds that all inventions could be examined without a serious burden.  This is found not persuasive because the entire application contains a number of species that are patentably distinct from one another and including divergent claimed subject matter that separates the species.  Such recognized divergent subject matter separating the species is a burden to examination.
The requirement is still deemed proper and is therefore made FINAL.

Allowable Subject Matter
Claims 2-4, 6-13, 15 are all allowed.
Claims 1, 5, and 31 are free from prior art-based rejections under 35 USC 102 and 35 USC 103 but remain subject to the claim objection (see below).
Claims 19 and 20 are free from prior art-based rejections under 35 USC 102 and 35 USC 103 but remain subject to the rejection under 35 USC 112(b) (see below).

Examiner further respectfully notes that while claims 1-13, 15, 19, 20, and 31 are currently free from prior art-based rejections under 35 USC 102 and 35 USC 103, amendments to the claims other than to overcome the claim objections and rejection under 35 USC 112(b) detailed below, (e.g. to broaden the scope of the claims) may result in prior art-based rejection(s) in future office action(s).
The following is a statement of reasons for the indication of allowable subject matter:  The closest pieces of prior art are USPN 7,967,435 Seeto (Seeto 435) and USPN 8,342,679 Seeto (Seeto 679).  Independent claims 1 and 31 are distinguished from Seeto 435 and Seeto 679 because neither Seeto 435 nor Seeto 679, alone or in combination, teach, suggest, or disclose protective eyewear including first and second surface portions with a third component surface portion positioned inward of said first and second lens portions within said polymeric material, as required by claims 1 and 31.  The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and improper hindsight reasoning.  Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.

Specification
The disclosure is objected to because of the following minor informalities: Line 3 of para. 0022 recites “optically-transparent portions 102,” which Examiner believes should be “optically-transparent portions 106.”  


Claim Objections
Claim 1 is objected to because of the following informalities:  Line 10 of claim 1 contains the grammatical error “shape said,” which should be amended to recite “shape of said.”  
Claim 5 is objected to because of the following informalities:  Line 5 of claim 5 recites the limitation “second hinge connection,” where it is believed Applicant intended “second hinge connection portion.”
Claim 31 is objected to because of the following informalities:  Line 14 of claim 31 recites the limitation “second hinge connection,” where it is believed Applicant intended “second hinge connection portion.”
Claim 31 is objected to because of the following informalities:  The fourth-to-last line of claim 31 includes the grammatical error “and of said at least one,” which should be amended to recite “and said at least one.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a first hinge connection portion,” “a second hinge connection,” “said first hinge connection,” and “said second hinge connection.”  These limitations render claim 16 unclear because it is impossible to determine whether Applicant intends “connections” or “connection portions.”  For purposes of examination, each of the limitations recited above will be interpreted as “connection portions.”
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 102(a)(1) as being anticipated by USPN 7,967,435 Seeto.
To claim 16, Seeto discloses a protective eyewear assembly (20a of Figures 1C-2B; col. 2, line 50 – col. 7, line 3) comprising:
160 of Figure 1C, respectively; col. 2, line 50 – col. 6, line 52) including a metal-detectable component (120) (col. 3, lines 27-67) and a lens body (110) (see Figures 1C-2B) formed from a polymeric material such that said metal-detectable component is permanently embedded within said lens body (col. 2, line 65 – col. 3, line 26), said lens body extending in a widthwise direction between opposing first and second ends with a first hinge connection portion along said first end and a second hinge connection portion along said second end, said first and second hinge connection portions (annotated Figures 2A-2B, see below; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion) formed from said polymeric material together with said lens body (annotated Figures 2A-2B);
a first temple (22a) pivotally attached to said first hinge connection portion of said lens body (annotated Figures 2A-2B; col. 6, lines 52 – col. 7, line 16); and,
a second temple (22b) pivotally attached to said second hinge connection portion of said lens body (annotated Figures 2A-2B; col. 6, lines 52 – col. 7, line 16).
To the limitations “formed in-situ around said metal-detectable component” and “unitary formed,” Examiner respectfully notes that claim 16 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

    PNG
    media_image1.png
    1009
    824
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 18 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Seeto (as applied to claim 16, above).
To claim 17, Seeto further discloses protective eyewear wherein said metal-detectable component is permanently embedded within said lens body of said lens assembly (see especially Figure 1C) and said metal-detectable component has a total metal detectability equivalent to at least a 1mm ferrous sphere (col. 5, lines 35-45).
Seeto does not expressly disclose protective eyewear comprising a plurality of metal-detectable components.
see MPEP 2144.04).

To claim 18, Seeto further discloses protective eyewear wherein said lens body includes first and second optically-transparent portions (annotated Figures 2A-2B), a bridge portion disposed between said first and second optically-transparent portions (annotated Figures 2A-2B), and an outer peripheral edge (annotated Figures 2A-2B) with said metal-detectable component being permanently embedded within said lens body (see especially Figure 1C) said metal-detectable component disposed adjacent said outer peripheral edge (annotated Figures 2A-2B; metal-detectable component 120 spans the entire lens assembly including adjacent the outer peripheral edge).
Seeto does not expressly disclose protective eyewear comprising a plurality of metal-detectable components.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective eyewear of Seeto to include a plurality of metal-detectable components in order to increase the level of metal-detectability of the protective eyewear at least since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732